Evidence authorized conviction of aiding in lottery operation.
                         DECIDED APRIL 23, 1942.
The defendant was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game," for the hazarding of money. The undisputed evidence showed that he was riding a bicycle, and when the officers approached him he jumped off and ran, but was caught, and the officers found on his person seven books of yellow tickets which they identified as lottery tickets used in the operation of the "number game." The defendant introduced no evidence, but made a statement to the jury in which he said that a man, whose name he did not know, hired him to deliver the tickets, and that he had no connection with any lottery. The judge who tried the case without a jury evidently rejected the statement. The offense of operating a lottery being a misdemeanor, all persons who aid *Page 299 
others in the commission of the offense are guilty as principals. The lottery tickets were properly admitted in evidence. The evidence amply authorized a finding that the defendant was aiding others in the operation of the "number game." Mack v. State,65 Ga. App. 812 (16 S.E.2d 519), and cit. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.